Citation Nr: 0710631	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-01 960	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


INTRODUCTION

The veteran had active service from January 1968 until August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  During the pendency of this appeal, 
the veteran's claim file has been transferred from 
Indianapolis to the RO in Detroit, Michigan.

The issue on appeal was previously denied by the Board in a 
November 2002 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2003 Order, the Court vacated the 
November 2002 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  Then, in March 2004, the 
Board, in turn, remanded the case to the RO for development 
consistent with the August 2003 Joint Motion. 

The issue on appeal was again denied by the Board in a 
September 2004 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  On November 14, 2006, counsel for the veteran 
notified the Court that the appellant had died; and counsel 
filed a motion to dismiss the case.  Because claims for 
disability compensation do not survive a veteran, when a 
veteran dies while appealing a Board decision to the Court, 
the Court dismissed the appeal for lack of jurisdiction in a 
December 2006 Order.  In the December 2006 Order, the Court 
also vacated the September 2004 Board decision to prevent it 
from acting as a barrier to the success of any claimant 
seeking accrued benefits.


FINDING OF FACT

In an Order dated December 15, 2006, the Board was notified 
by the Court that the appellant died on September [redacted], 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


